Citation Nr: 0707731	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  03-24 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for Post Traumatic 
Stress Disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from July 1968 until February 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

During the pendency of the appeal, the RO granted an 
increased evaluation of 50 percent for the veteran's PTSD.  
Applicable law mandates that when an appellant seeks an 
increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded. See A.B. 
v. Brown, 6 Vet. App. 35 (1993).  As such, the veteran's 
claim for an increased evaluation remains in appeal.

A review of the record reflects the veteran raised a claim of 
entitlement to service connection for seizures as secondary 
to his service connected PTSD during the September 2006 Board 
hearing.  This issue has not been adjudicated and as such is 
REFERRED to the RO for appropriate action.


FINDING OF FACT

The veteran's PTSD is not manifested by occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.125-4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159.  

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in July 2001, 
March 2003, March 2005 and March 2006.  These letters 
effectively satisfied the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
the veteran about the information and evidence not of record 
that was necessary to substantiate the claim; (2) informing 
the veteran about the information and evidence VA would seek 
to provide; (3) informing the veteran about the information 
and evidence he was expected to provide; and (4) requesting 
the veteran provide any evidence in his possession that 
pertains to his claim.  The March 2006 letter advised the 
veteran that an effective date would be assigned if the claim 
for an increased evaluation was granted and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, VA medical records, private medical records 
and lay statements are associated with the claims file.  
Additionally, the veteran was afforded a VA examination in 
connection with his claims and provided testimony at a 
September 2006 Board hearing.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim.  As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.

The Merits of the Claim

The RO granted service connection for PTSD in an August 2000 
rating decision.  At that time, a 30 percent evaluation was 
assigned under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The 
veteran contends the current disability rating does not 
accurately reflect the severity of his condition.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

Regulations pertaining to the criteria for evaluating 
psychiatric disorders, including Diagnostic Code 9411 for 
PTSD, provide for a 50 percent rating when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

A 70 percent evaluation will be assigned where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted when there is total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. Id.

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DMS-IV).  That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV).  
A score of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  A score 
of 51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  A 
score of 61 to 70 indicates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  See Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994.

The evidence of record consists of private treatment records, 
VA outpatient treatment records and VA examinations. When the 
evidence of record is reviewed in light of the schedular 
criteria set forth above, the Board finds that the veteran is 
not shown to warrant a higher evaluation of 70 percent for 
PTSD.

The veteran underwent a VA examination in November 2001.  He 
reported he was diagnosed with PTSD and bipolar disorder.  He 
indicated he was a drug counselor.  He complained of 
nightmares and indicated he handled stress by keeping it 
inside.  There were thoughts of suicide which the examiner 
noted to be a very compelling thing with the veteran.  Mental 
status examination reflected the veteran was able to list 3 
recent presidents, recite his social security number and list 
6 digits of his social security number in reverse.  
Similarities and differences were performed reasonably well.  
He recalled all three objects he had been asked to remember.  
The veteran was described as pleasant, likable, and goal 
oriented.  Affect was described as one of moderate tension 
and anxiety with considerable denial.  Mood was moderately 
depressed with no psychosis, delusion, hallucination or 
organicity.  Intellect was above average.  Memory and 
judgment were good but insight was little.  The diagnoses 
were PTSD, depression and bipolar disorder and the GAF score 
was 50.

A November 2001 private treatment summary indicated the 
veteran was enrolled in school through vocational 
rehabilitation and had several jobs of a technical nature.  
The veteran had his own company at one point.  The social 
worker related the veteran had difficulty handling stress 
well.  The veteran was working as a counselor but being 
retrained in a job which required less interpersonal 
interaction.  The veteran married in 1979 and had 2 children.  
The social worker noted the veteran was emotionally distant 
from the family and the marriage was described as conflicted.  
The veteran had few friends and was noted to study rather 
than socialize.  There was a strong intrusive process with 
nightmares which the veteran mitigated by dissociation and 
emotional numbing. A July 2002 private treatment record 
reflected the veteran applied for a change in his vocational 
rehabilitation program.  The social worker noted switching 
his vocational direction would remove the veteran from a 
field where he was vulnerable to PTSD symptoms.  However, the 
veteran was noted to self-isolate and the social worker 
indicated the veteran should not work in complete isolation.  

A January 2004 private treatment summary related the veteran 
was unable to handle increased stress from work, home life 
and school.  In fact, the veteran was hospitalized for a 
psychotic breakdown, believed to be a dissociative episode 
due to stress.  He stopped attending the VA vocational 
rehabilitation and university.  The social worker indicated 
stress increased the veteran's PTSD symptoms.  Specifically, 
his nightmares worsened, intrusive thoughts increased and he 
isolated more from his family and the world.  The social 
worker related PTSD affected all major stressors of daily 
life. 

The veteran underwent a VA examination in March 2004.  The 
veteran reported a hospitalization in October 2003 for 
psychosis.  He explained he been well since he was 
hospitalized.  He explained he quit school because he felt it 
was more stress than he could handle but continued to work as 
a drug counselor.  The veteran stated he thought he was 
getting better.  The veteran complained of bad dreams, 
flashbacks, poor short term memory, agitation, anxiety, panic 
spells, and few friends.  He indicated he had trouble getting 
along with his wife.  The veteran was employed full time but 
missed approximately 15 days per year for medical reasons.  
He was active in his work and reported going to church, 
Sunday school, a study group and a Bahi group.  He indicated 
he got a long well with people at church, Bahi group and 
Sunday school.  There was no history of destructiveness or 
violence.  He reported suicidal thoughts but indicated he 
made no suicide gestures and did not plan suicide in the 
future.  He denied homicidal thoughts.  

Mental status examination revealed normal eye contact.  He 
talked spontaneously and answered questions appropriately.  
The answers were logical, relevant and coherent.  There were 
no loose thought associations, tangentiality or 
circumstantiality.  He reported obsessive thoughts, such as 
being unable to get mistakes he made off his mind.  There was 
no evidence of paranoid or grandiose delusions.  He denied 
hallucinations.  There were no impulse control problems.  The 
veteran reported panic attacks that occurred under unusual 
stress.  Mood was described as euthymic.  He reported trouble 
sleeping and stated his memory was not good.  The examiner 
noted the veteran's recall was in the defective range.  The 
concluding assessment was PTSD, mild and dissociative 
amnesia.  The GAF was 70.

The veteran underwent a VA examination in May 2005 to assess 
the severity of his PTSD.  The examiner noted the veteran was 
vague, rambling and difficult to keep on track.  The veteran 
had a poor recollection of times, dates and details.  He 
indicated he had short term memory problems but was on a 
medication which helped.  The veteran described being 
hospitalized in October 2000 for a breakdown and reported 
seizures.  He complained of isolation, depression, social 
numbing, insomnia, suicidal thoughts, flashbacks and startle 
response and described himself as socially pitiful.  He 
denied nightmares.  The veteran's current position as a drug 
and alcohol counselor was his longest employment.  He had 
worked in this position for 6 years.  He indicated he had 
previously been fired for not doing work.  He related he 
tended to isolate in his marriage and avoided his family and 
responsibilities.  The veteran was able to engage in a normal 
range of activities of daily living.  

Mental status examination reflected the veteran's thought 
process was logical, coherent and relevant.  He was described 
as attractive, articulate, verbal, well dressed and well 
groomed.  Social skills were poor.  He exhibited a great deal 
of passive dependent personality traits, apathy and lack of 
motivation and responsibility.  Affect was flat and blunted.  
Reasoning was fair and the veteran's fund of general 
information was good.  There was no psychomotor slowing or 
agitation.  Comprehension and concentration were good.  He 
reported depression, sleep problems and anhedonia.  There was 
some obsessional ideation as well as passivity.  There was no 
evidence of psychotic symptoms.  The veteran reported 
suicidal ideas at times.  

The assessment was PTSD but the examiner noted that the 
primary condition was his personality disorder.  The examiner 
expressed that the veteran was definitely not worse than the 
previous assessment and explained there were a number of 
positives including a stable marriage, employment, education, 
and absence of alcohol and drug problems.  The examiner noted 
the veteran's condition was strongly motivated by Axis II 
personality disorder involvement.  The veteran was highly 
educated but totally focused on self defeat and possibly had 
a strong sense of entitlement.  The examiner noted the 
current rating of 50 percent was appropriate because the 
personality problems were so intertwined with PTSD it was 
difficult to say where one stopped and the other began.  The 
GAF was 50. 

VA outpatient treatment records dated in 2005 revealed the 
veteran returned to graduate school.  He described his mood 
as good.  The veteran reported continued marital tension but 
he denied therapy.  The veteran denied depression and mood 
swings.  There was also no suicide ideation or confusion.  

VA outpatient treatment records dated in 2006 reflected 
continued marital tension.  However, the veteran reported he 
was focused on work and school.  He was still employed as a 
school alcohol and drug counselor and was scheduled to 
graduate from his graduate school program in December.  The 
veteran denied depression, suicide ideation, plan, or intent 
on several different visits.  There was also no evidence of 
aggressive behavior and no confusion.  Strengths for 
treatment were listed as the veteran's intact cognitive and 
communication ability and his employment.  

The veteran also provided testimony at a September 2006 Board 
hearing.  During this hearing the veteran reported suicide 
ideation and impaired short term memory.  He indicated he was 
in school but barely getting by.  He related he had issues 
with family and coworkers and denied having friends.  He 
reported two past hospitalizations for stress.  

Upon review of all the evidence of record and in light of the 
above rating criteria, the Board concludes that the evidence 
does not support a schedular evaluation in excess of 50 
percent for the veteran's PTSD. The criteria for a 50 percent 
disability rating generally contemplate a moderate severity 
of psychiatric symptoms, and, this is clearly the veteran's 
situation.

The evidence of record does not establish that the veteran 
demonstrated near- continuous panic or depression that 
affected his ability to function independently, appropriately 
and effectively.  Nor does the record reflect illogical 
speech.  In fact, the May 2005 VA examiner described the 
veteran as articulate and the veteran's cognitive and 
communication abilities were listed as strengths to his 
mental health treatment at the VA.  There was no evidence of 
spatial disorientation or neglect of personal appearance and 
hygiene.  There was also no evidence the veteran had impaired 
impulse control or reacted with unprovoked irritability and 
violence.

While the evidence did indicate that the veteran demonstrated 
some symptoms contemplated by the 70 percent rating 
evaluation, such as occasional suicidal ideation, obsessional 
thinking and difficulty adapting to stress, these symptoms 
were sporadic in nature and the record reflected equal 
periods during which the veteran reported no such symptoms.  
For example while the veteran testified to having suicidal 
thoughts, VA outpatient treatment records documented periods 
of time when the veteran denied suicidal ideation.  While the 
veteran reported marital trouble, the record still reflects 
the veteran is married and has been married for approximately 
28 years.  The veteran testified to having no friends and 
impaired work relationships, however, the record reflects the 
veteran continues to work and participates actively in church 
groups illustrating that he is able to create and maintain 
outside relationships.  He also was pursing a graduate 
degree, and while there were periods of difficulty 
concentrating and a time during which the veteran had to drop 
the program, the evidence reflects the veteran re-enrolled in 
the program and was scheduled to graduate in December 2006.  

Additionally, the veteran's GAF scores reflect a level of 
functioning greater than that the 70 percent rating 
evaluation contemplates.  The score of 70 recorded during the 
March 2004 examination denotes some mild symptoms.  The score 
of 50 reflected in the November 2001 and May 2005 VA 
examinations reflect some serious symptoms.  However, this 
score does not represent deficiencies in most areas or total 
impairment represented in GAF scores lower than 40.

In sum, the symptoms experienced by the veteran are more akin 
to the kind of symptoms contemplated by the criteria for the 
50 percent rating.  As such, the preponderance of the 
evidence is against the claim for an evaluation in excess of 
the currently assigned 50 percent rating.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 50 percent for PTSD is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


